Case 2:20-cr-00161-TFM-MU Document 31 Filed 02/08/21 Page 1 of 1                    PageID #: 79



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA                        )
                                                 )
 vs.                                             )   CRIM. ACT. NO. 2:20-cr-161-TFM-MU
                                                 )
 DEMETRIUS O’NEILL BRYANT                        )
                                                 )

                             ACCEPTANCE OF GUILTY PLEA
                             AND ADJUDICATION OF GUILT

       On January 22, 2021, the Defendant Demetrius O’Neill Bryant, by consent, appeared

before the Magistrate Judge and entered a plea of guilty to Count Three of the Indictment (Doc. 1)

charging violations of Title 18, United States Code, Section 924(c)(1)(A)(i), Possession of a

Firearm in Furtherance of a Drug Trafficking Crime. See Doc. 28. The Magistrate Judge entered

a Report and Recommendation wherein he recommends the plea of guilty be accepted. See Doc.

29. No objections were filed, and the time frame has passed.

       Accordingly, the Report and Recommendation is adopted as the opinion of the Court. The

plea of guilty of the Defendant to Count 3 of the Indictment is accepted, and the Defendant is

adjudged guilty of the offense. The Defendant will remain in the custody pending sentencing.

       A sentencing hearing has been scheduled for April 29, 2021, at 10:00 a.m., under separate

Order (Doc. 28). The United States Marshal is DIRECTED to produce the Defendant for said

hearing.

       DONE and ORDERED this the 8th day of February, 2021.

                                     /s/ Terry F. Moorer
                                     TERRY F. MOORER
                                     UNITED STATES DISTRICT JUDGE
